Exhibit 10.19


THIRD AMENDMENT TO LEASE AGREEMENT




THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is made as of
the 1st  day of January, 2011 (the “Effective Date”), by and between RALEIGH
FLEX OWNER I, LLC, a Delaware limited liability company (the “Landlord”) and
CHARLES & COLVARD, LTD., a North Carolina corporation (the “Tenant”).


WITNESSETH:


WHEREAS, Duke Realty Limited Partnership (“Original Landlord”) and Tenant
entered into a certain Lease dated March 26, 2004 (and together with the First
Amendment and Second Amendment, as defined below, collectively the “Lease”)
whereby Tenant leased approximately sixteen thousand five hundred seventeen
(16,517) rentable square feet of space known as Suite A (the “Premises”) located
at 300 Perimeter Park Drive, Morrisville, North Carolina 27560 (the “Building”)
in EastRidge at Perimeter Park (formerly known as Perimeter Park) (the “Park”);


WHEREAS, Original Landlord and Tenant entered into that certain First Lease
Amendment dated September 22, 2004 (the “First Amendment”);


WHEREAS, Duke Realty Limited Partnership transferred all right, title and
interest in the Premises and the Lease to FirstCal Industrial 2 Acquisition,
LLC;


WHEREAS, FirstCal Industrial 2 Acquisition, LLC transferred all right, title and
interest in the Premises and the Lease to the Landlord;


 WHEREAS, Landlord and Tenant entered into that certain Second Amendment to
Lease Agreement dated July 30, 2010 (the “Second Amendment”);


WHEREAS, Tenant desires to extend the Lease Term under the Lease; and


WHEREAS, Landlord has agreed to such extension upon the terms and conditions as
provided herein.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           The parties hereto hereby acknowledge, confirm and agree that the
foregoing recitals are true.  Except as otherwise expressly provided herein, all
defined terms used in this Third Amendment shall have the same respective
meanings as are provided for such defined terms in the Lease.


2.           Term.  Notwithstanding anything contained in the Lease to the
contrary, the Term of the Lease shall be extended (the “Extended Term”) for the
period beginning on January 1, 2011 (the “Extended Term Commencement Date”) and
expiring on January 31, 2017 (the “Extended Term Expiration Date”).


3.           Minimum Annual Rent.  Section 1.01(d) of the Lease is amended to
provide that commencing on the Extended Term Commencement Date, the Minimum
Annul Rent table is amended to add the following:
 
 
 
 

--------------------------------------------------------------------------------

 




1/1/2011 - 12/31/2011
 $     65,655.08*
1/1/2012 - 12/31/2012
 $   135,249.45
1/1/2013 - 12/31/2013
 $   139,306.94
1/1/2014 - 12/31/2014
 $   143,486.15
1/1/2015 - 12/31/2015
 $   147,790.73
1/1/2016 - 12/31/2016
 $   152,224.45
1/1/2017 - 1/31/2017
 $   156,791.19





                                            *Rental Rate during this period is
abated by 50%




4.           Monthly Rental Installment.  Section 1.01(e) of the Lease is
amended to provide that commencing on the Extended Term Commencement Date, the
Monthly Rental Installments table is amended to add the following:




1/1/2011 - 12/31/2011
 $        5,471.26
1/1/2012 - 12/31/2012
 $     11,270.79
1/1/2013 - 12/31/2013
 $     11,608.91
1/1/2014 - 12/31/2014
 $     11,957.18
1/1/2015 - 12/31/2015
 $     12,315.89
1/1/2016 - 12/31/2016
 $     12,685.37
1/1/2017 - 1/31/2017
 $     13,065.93





5.           Additional Rent.   During the Extended Term Tenant shall continue
to pay Tenant’s Proportionate Share of Additional Rent based on the
Park.  Operating Expenses and Real Estate Taxes for the 2011 calendar year are
estimated to be $2.30 per rentable square foot.


6.           Maintenance and Repairs.  Section 7.01 of the Lease is hereby
deleted in its entirety and replaced with the following:


“Section 7.01.  Tenant’s Responsibility.


(a)  
During the Extended Term, Tenant shall, at its own cost and expense, maintain
the Premises in good condition, including interior janitorial services,
regularly serving and promptly making all repairs and replacements thereto,
including but not limited to the electrical systems (including light bulb
replacement), plate glass, floors, windows and doors, and sprinkler and plumbing
systems.



(b)  
In addition, during the initial lease year of Extended Term, Tenant shall pay
for the service and maintenance contract on the building standard HVAC system
(the “HVAC System”) servicing the Premises in accordance with the contract
attached hereto as Exhibit A.  Each subsequent year of the Extended Term,
Tenant’s obligation for payment of the service and maintenance contract on the
HVAC System servicing the Premises shall increase by an amount not to exceed
three percent (3%) of the prior year’s cost of service and maintenance of the
HVAC System.  Landlord shall maintain the HVAC System pursuant to Exhibit B
attached hereto and made a part hereof.  Tenant shall pay all invoices for
maintenance and repairs to the HVAC System within thirty (30) days of receipt of
an invoice therefore from Landlord.”

 
 
 

--------------------------------------------------------------------------------

 
 
7.           Option to Extend.  Section 17.01 is hereby deleted in its entirety
and replaced with the following:


“Section 17.01.  Option To Extend.  Provided that (i) Tenant has not been in
Default hereunder at any time during the Extended Term, (ii) the
creditworthiness of Tenant is then acceptable to Landlord, (iii) Tenant
originally named herein remains in possession of and has been continuously
operating in the entire Premises throughout the Extended Term, and (iv) the
current use of the Premises is consistent with the Permitted Use hereunder,
Tenant shall have one (1) option to extend the Extended Term for one (1)
additional period of five (5) years (the “Second Extension Term”).  The Minimum
Annual Rent for the Extension Term shall be the then prevailing fair market
value rental rate based upon leases to tenants of space of comparable size,
quality and financial strength in comparable buildings, which rent shall be
computed as of the date of such renewal period and shall be determined as if the
building is being leased for general office purposes, taking into account
Landlord’s costs for tenant improvements, commissions, architectural fees, and
other cash and non-cash tenant inducements such as rent abatement.  Tenant shall
exercise such option by delivering to Landlord, not later than nine (9) months
prior to the expiration of the Extended Term, written notice of Tenant’s desire
to further extend the Extended Term.”


8.           Right of First Refusal.  Section 17.02 of the Lease is hereby
deleted in its entirety.


9.           Option to Terminate.  Section 17.03 of the Lease is hereby deleted
in its entirety and replaced with the following:


“Section 17.03. Option To Terminate.  Provided that (i) Tenant has not been in
default beyond any applicable notice and cure period hereunder at any time
during the Extended Term; and (ii) Tenant originally named herein (or its
Permitted Transferee) remains in possession of and has been continuously
operating in the entire Premises throughout the Extended Term, Tenant shall have
a one-time right to terminate the Lease effective as of July 31, 2014 (the
“Early Termination Date”).  In order to exercise such termination right, Tenant
shall notify Landlord of such exercise in writing at least nine (9) months prior
to the Early Termination Date (the “Notice of Early Termination Deadline”), and
together with such notice, Tenant shall pay to Landlord all unamortized lease
transaction costs, including, without limitation, all Rent abated
 
 
 

--------------------------------------------------------------------------------

 
 
during the Extended Term, plus two (2) month’s Rent at the then current rental
rate.  In the event Tenant fails to notify Landlord on or prior to the Notice of
Early Termination Deadline, Tenant shall be deemed to have waived Tenant’s
termination right for the remainder of the Lease and any extensions thereof.”




10.           HVAC.


(a)  
The reference in Section 17.08(b) to “$5,000.00” shall be deleted and replaced
with “$3,800.00”.



(b)  
The following provision shall be added at the end of Section 17.08(c) of the
Lease:



“Notwithstanding anything to the contrary set forth in subsection (b)
immediately above or this subsection (c), in the event that there is a total
failure of a HVAC unit, Tenant shall promptly notify Landlord of such failure
and, provided that such total failure is beyond repair, as reasonably determined
by Landlord’s HVAC contractor, Landlord shall replace the unit at its sole cost
and expense; provided, however, that in the event such replacement is needed as
a result of Tenant’s failure to maintain the HVAC System properly or the
negligence or willful misconduct of Tenant or Tenant’s agents, employees,
contractors or invitees, or in the event that Tenant is in default hereunder,
Tenant shall be required to perform the necessary replacement at its sole cost
and expense.”


(c)  
Upon execution of this Third Amendment, Landlord shall, at Landlord’s expense,
promptly repair the HVAC in accordance with the bid, attached hereto as Exhibit
C; provided, however, in no event shall Landlord’s total repair costs exceed
$5,830.00.



11.           Condition of Premises.  Tenant hereby acknowledges that: (a)
Tenant accepts the Premises as suitable for the purposes for which the same are
leased; (b) that the extension of the Lease is on an “AS IS” basis and Landlord
has made no representations or warranties concerning the Premises or the
Building; and (c) to the best of Tenant’s knowledge, Landlord has fully complied
with Landlord’s obligations contained in the Lease. LANDLORD AND TENANT
EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF
MARKETABILITY, HABITABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER KIND ARISING OUT OF THIS THIRD AMENDMENT.


12.           Miscellaneous.


(a)           Except as otherwise expressly modified in this Third Amendment,
the Lease and all the terms, covenants, conditions and agreements thereof are
herein in all respects ratified, confirmed and approved.  Landlord and Tenant
hereby affirm, to the best of their knowledge, that on the date hereof no breach
or default by the other party has occurred and that the Lease, and all of its
terms, conditions, covenants, agreements and provisions, except as hereby
modified, are in full force and effect, and Tenant represents and warrants to
Landlord that there are no known defenses, setoffs, or counterclaims or unused
rent concessions with respect to any of Tenant’s obligations under the Lease.


 
 

--------------------------------------------------------------------------------

 
 
(b)           This Third Amendment and the Lease shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
in interest and assigns, including, but not limited to, all of the owners, legal
and equitable, of the subject property.


(c)           This Third Amendment shall be binding upon and shall inure to the
benefit of Landlord and Tenant and their respective successors and assigns, and
shall be construed under and enforceable in accordance with the laws of the
State of North Carolina.


(d)           This Third Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Photostatic or facsimile reproductions of this
Third Amendment to Lease and all other documents to be executed in connection
herewith may be made and relied upon to the same extent as originals.


(e)           The parties hereby acknowledge and agree that this Third Amendment
contains the entire agreement by and between the parties with respect to the
subject matter hereof.


(f)            Landlord and Tenant hereby represent and warrant to the other
party that this Third Amendment (and each term and provision hereof) has been
duly and appropriately authorized by said party, and no additional consent,
agreement or approval is required with respect hereto.
[SIGNATURES FOLLOW ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Landlord and the Tenant have caused this Third Amendment
to Lease to be duly executed, under seal, as of the day and year first set forth
above.


LANDLORD:


RALEIGH FLEX OWNER I LLC,
a Delaware limited liability company


By:  Raleigh Flex Investor LLC,
                         a Delaware limited liability company
                         Its Sole Member


By: Raleigh Flex Manager LLC,
        a Michigan limited liability company
                                        Its Sole Manager




By: /s/ Adam Lutz                                                      
       Adam Lutz, its Manager




TENANT:


CHARLES & COLVARD, LTD.,
a North Carolina corporation




By: /s/ Randy
McCullough                                                                           
Printed Name: ____________________________
Title:                                                                







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


HVAC SPECIFICATIONS
   Commercial Preventative
 
   Maintenance Agreement
 
Company:
Charles and Colvard
 
Proposed To:
Lutz Realty
Mailing Address:
 
Service Address:
300 Perimiter Park Drive  Suite A
200 Perimiter Park Drive  Suite A
Morrisville, NC 27560
E-Mail :  palachi@lutzco.com
   
Attn:  Pam Alachi
Phone: 919-469-9040
 
Fax: 919-469-9025
               
 We will provide you with a qualified service technician to clean and tune-up
your heating and
 air conditioning equipment.  Maintenance will be scheduled on the following
circled months.
               
 Jan      Feb     Mar      Apr      May     Jun     Jul      Aug     Sept      Oct      Nov      Dec
                 
 Your annual investment in this professional service is:
$2,240.00
 
Balance due in quarterly payments of
$560.00
                 
 Your tune-ups will be performed_____4_____times per year, during regular
service
 
 hours, 7:00am-5:00pm, Monday through Friday.
         
 In the event of an operational failure, additional service and/or repairs will
be
   
 provided at a discount of 10% below our standard rate on parts and labor.  This
 
 discounted rate does not apply to the replacement of equipment or accessories.
                 
Equipment Type
Brand
 
Model #
 
Serial #
 
3 TON GAS PACK (300)
CARRIER
48TFE004A611
1004G30451
7.5 TON GAS PACK (301)
CARRIER
48LD008500DA
0686G97628
GAS PACK (302)
CARRIER
N/A
N/A
GAS PACK (303)
MCQUAY
PGDA060H073W1XS
4ANH23G000
GAS PACK (304)
CARRIER
PGDA060H073W1XS
4WH23G000N30
5 TON GAS PACK (305)
CARRIER
48LDT006510
4885G81176
7.5 TON GAS PACK (306)
CARRIER
48LD008500DA
4985G87371
PACKAGE UNIT (307)
CARRIER
N/A
N/A
5 TON GAS PACK (308)
CARRIER
48LDT006510
488G581172
5 TON GAS PACK (312)
CARRIER
48TFE006A511
2402G50376
(3) EXHAUST FANS
   
1 INSPECTION PER YEAR
Split system
Trane
2TTR1024A1000AA
4425LS25F
Shumate Representative
   
Customer
     
Signature
Jay Honeycutt
 
Signature
                     
Name(printed)
Jay Honeycutt
 
Name(printed)
                 

 
 
 

--------------------------------------------------------------------------------

 
Date
1/17/2011
 
Date
     
Effective Start Date
2/1/2011
                         
{Logo of Shumate Mechanical}
       
***We Reserve The Right To
         
Withdraw This Agreement If
         
Not Accepted Within 60 Days.
 
5201 Old Poole RD
      Phone 919-662-8040
See Terms and Conditions
Suite 110
 
      Fax     919-662-8483
Of Agreement on Page 2.***
Raleigh, NC 27610
                           


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


HVAC MAINTENANCE AND SERVICE SPECIFICATIONS


In accordance with Section 7.01 of the Lease, as amended, a service and
maintenance contract for the HVAC equipment located at the Premises shall be
obtained by Landlord, at Tenant’s sole cost and expense.  The costs of the below
maintenance shall be shared by Landlord and Tenant as set forth in Section 17.08
of this Lease, as amended.


Quarterly:
 
·  
Filter replacement

·  
Inspect drain pans and lines

·  
Inspect coils (Evaporator & Condenser)

·  
Inspect Belts and Bearings

·  
Inspect Motor Mounts and Brackets

·  
Refrigerant pressure

·  
Electrical connections

·  
Perform any needed repairs to prevent malfunction or breakdown

Annually:
 
·  
Chemically clean the evaporator and condenser coils pursuant to the
manufacturer’s specifications

·  
Clean and drain pans and drain lines

·  
Install time releasing Flow Plus Drain Tablets

·  
Replace all belts pursuant to the manufacturer’s specifications

·  
Oil all motors and tighten motor mounts and brackets

·  
Tighten all electrical connection and check voltage

·  
Check refrigeration pressures

·  
Check Temperature Control

·  
Inspect Heating components (if applicable)

·  
Inspect ductwork and make repairs and adjustments

·  
Perform any needed repairs to prevent malfunction or breakdown




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


HVAC REPAIRS





             
Shumate Mechanical-Raleigh, Inc.
     
Existing Buildings Division
       
5201 Old Poole Road, Suite 110
       
Raleigh, NC 27610
     
Prepared by Jay Honeycutt
Tel 919-662-8040   Fax 919-662-8483
   
N.C. HVAC License # 27546
                     
Date:
 
10-Jan-11
       
Job Name:
 
Charles And Covard
       
Address:
 
300 Perimeter Park Drive Suite A
       
Morrisville NC 27560
                   
Customer:
 
Lutz Real Estate Investments
   
Attention:
 
Pam Alachi
       
Address:
 
200 Perimeter Park Drive Suite A
     
 
Morrisville NC 27560
     
Phone:
 
919-469-9040
       
Fax:
 
919-469-9025
       
Email:
 
palachi@lutzco.com
           
Budgetary HVAC Repair and Replacement Costs
                         
Model #     Serial #
 
Repair
Unit #
 
Unit Type
 
Required Repairs
 
Costs
# 1 Split
 
Trane C/U
 
Model # 2TTR1024A1000AA Serial # 4425LS25F (MFG Date 2004)
   
2 Ton
 
Trane A/H
 
Model # TWE024C1AFB0 Serial # 4315MLC2V (MFG Date 2004)
           
Unit is in fair condition.
                 
RTU 300
 
Carrier
 
Model # 48TFE004-A-611 Serial # 1004G30451 (MFG Date 2004)
   
3 Ton
     
Unit is in fair condition.
                 
RTU 301
 
Carrier
 
Model # 48LD008 500 Serial # 0686G97628 (MFG Date 1986)
 
7.5 Ton
     
Unit is in fair condition for the age. Needs economizer filters
 
 $           116.00
             
RTU 302
 
Carrier
 
Model # Can't Read       Serial # Can't Read  (MFG Date mid 80's)
           
Unit is in fair condition for the age.
                 
RTU 303
 
Snyder General
 
Model # PGDA060H075  Serial # 4ANH73G000-N30-0002  (MFG Date mid 80's)
   
5 Ton
     
Burners are very dirty and need to be cleaned for proper operation
 
 $           150.00
             
RTU 304
 
Snyder General
 
Model # PGDA060H075  Serial # 4ANH73G000-N30-0003  (MFG Date mid 80's)
   
5 Ton
     
Burners are very dirty and need to be cleaned for proper operation
 
 $           150.00
       
Flame is rolling back and locking out. This may be due to dirty
           
burners or heat exchanger bay be bad. Once the burners are
           
cleaned we will be able to confirm.
   

 
 
 

--------------------------------------------------------------------------------

 

             
RTU 305
 
Carrier
 
Model # 48LDT006 510 Serial # 4885G81176 (MFG Date 1985)
   
5 Ton
     
Heat exchanger is bad & needs to be replaced.
 
 $        1,777.00
             
RTU 306
 
Carrier
 
Model # 48LD008 500 Serial # 4985G87371 (MFG Date 1986)
   
7.5 Ton
     
Heat exchanger is bad & needs to be replaced.
           
Also has a bad condenser fan motor that needs to be replaced.
 
 $        2,993.00
             
RTU 307
 
Carrier
 
Model # Can't Read       Serial # Can't Read  (MFG Date mid 80's)
           
Unit is in fair condition for the age.
                 
RTU 308
 
Carrier
 
Model # 48LDT006 510 Serial # 4885G81172 (MFG Date 1985)
   
5 Ton
     
Exhaust flue collector box and inducer assembly are
           
rusted out and needs to be replaced
 
 $           644.00
             
RTU 312
 
Carrier
 
Model # 48TFE006 A 511 Serial # 2402G50376 (MFG Date 2002)
   
5 Ton
     
Unit is in fair condition.
                               
Please feel free to call me if you have any questions.
   
Thank you,
         
Jay Honeycutt
       
Commercial Service Manager
       
Shumate Mechanical-Raleigh, Inc.
     
919-662-8040 office
       
919-625-3359 cell
       
jhoneycutt@shumatemech.com
                                 
Sellers Signature:   Jay Honeycutt        Buyers
Signature:_______________________
                 
Date:         1-10-11                                            Date:__________________________________
                 
Sellers Name:   Jay Honeycutt                        Buyers
Name:__________________________
                 
All prices are good for a period of thirty days from date of proposal unless
noted above.
   